Citation Nr: 1439781	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-41 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and September 2010 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2013, the Veteran testified before the undersigned Acting Veterans Law Judge via teleconference between the Board's central office in Washington, D.C. and the RO in Jackson, Mississippi.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Regarding the claim for an acquired psychiatric disorder, the Veteran originally filed a claim of entitlement to service connection for depression.  He also contends that he has since been diagnosed with posttraumatic stress disorder (PTSD), the medical evidence of record indicates that the Veteran has been diagnosed with a generalized anxiety disorder and has tested positive on a PTSD screen.  Accordingly, the Board is expanding his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is).
The issues of entitlement to an initial compensable disability rating for PFB and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC).  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  In a February 2013 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw his appeal of the claim of entitlement to an increased disability rating for DJD of the lumbar spine.

2.  The Veteran's hypertension did not have onset during his active duty service, did not manifest within one year of separation from active service and is not etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the matter of entitlement to an increased disability rating for DJD of the lumbar spine, currently rated as 40 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may such be presumed to be related thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the Veteran, the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b) (2013).

The Veteran perfected an appeal with respect to this issue of entitlement to an increased disability rating for his DJD of the lumbar spine in October 2010.  In a January 2013 rating decision, the RO increased the Veteran's disability rating from 20 to 40 percent, and also assigned a separate 10 percent disability rating for radiculopathy of the left lower extremity.  Thereafter, in February 2013, the Veteran submitted a written statement indicating that he was satisfied with the newly assigned 40 percent rating and wished to withdraw his appeal as to this issue.  See Veteran's Statement, February 1, 2013.  As a result of this statement, which meets the requirements of 38 C.F.R. § 20.204, no allegations of error of fact or law remain before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c) (2013).  Accordingly, this matter is dismissed.

II.  VA's Duties to Notify and Assist

With respect to the Veteran's claim for service connection for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to the initial adjudication of the Veteran's claim, a letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are of record.  The Board has thoroughly reviewed both the Veteran's paper and electronic claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not necessary in the instant case.  Review of the record reveals there is no credible lay evidence or competent medical evidence indicating that the Veteran's currently diagnosed hypertension is related to his military service.  This will be discussed in further detail below.

As noted above, the Veteran was also afforded a hearing before the undersigned acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely a statement from the Veteran's treating physician that connected his currently diagnosed hypertension with his time in active duty service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

III.  Service Connection

The Veteran contends that he currently suffers from hypertension as a result of his time in active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336 (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

VA treatment records dated in January 2005 indicate that the Veteran has a current diagnosis of hypertension.  See VA Treatment Record, January 19, 2005.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337.

Initially, the Board notes that upon entry into active duty service, the Veteran's blood pressure was noted as 130/78 and his clinical evaluation was normal.  See Report of Medical Examination, Standard Form (SF) 88, June 12, 1973.  Further, the Veteran himself indicated that he did not suffer from high or low blood pressure.  See Report of Medical History, SF 93, June 12, 1973.  The Veteran's service treatment records do substantiate his claim that he underwent surgery in 1976.  An operative report noted that he had a neurofibroma removed from the left popliteal space in 1965 (prior to service).  In approximately 1975, he began to experience pain while running and he subsequently developed a small mass.  In March 1976, he underwent excision of two masses, which proved to be plexiform-neurofibroma.  See Clinical Record Narrative Summary, March 8, 1976 to March 19, 1976.  

Unfortunately however, despite the Veteran's contentions that he was diagnosed with "borderline high blood pressure" at the time of his surgery, the service treatment records do not support this claim.  The report detailing the surgery is negative for any references to blood pressure problems.  Additionally, an August 1978 periodic report of medical examination noted the Veteran's blood pressure as 108/78 and his clinical evaluation was again normal.  See Report of Medical Examination, SF 88, August 14, 1978.  Finally, in March 1979 prior to his discharge, the Veteran indicated that he had never had high or low blood pressure.  See Medical History Report, March 13, 1979.  As such, the Veteran's assertions in this regard are not credible, and may not serve as "satisfactory" evidence of in-service onset of hypertension.

In light of the above two findings, the central question remaining in this case concerns whether the Veteran's currently diagnosed hypertension manifested during his time in active duty service.  After careful consideration, the Board must find that the most probative evidence establishes that such a relationship is unlikely.  

Hypertension is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.

The Veteran's statements of ongoing high blood pressure after service are the only evidence indicating chronicity.  Even were the credibility of his statements assumed, determining whether hypertension manifested in service is not reasonably within the competence of a lay person such as the Veteran, because diagnosis of hypertension is commonly understood to require review of a clinical history and diagnostic testing.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, as explained in greater detail herein below, the Veteran's lay statements lack the indicia of reliability necessary to find such statements credible.  Accordingly, the Veteran's testimony does not establish the presence of "chronic" disease during service.  

On the alternative basis, continuity of symptomatology, the Veteran testified at his Board hearing that he continued to suffer from high blood pressure after service, though he was not officially diagnosed with hypertension until 1990.  See Board Hr'g Tr. 4.  The record, however, is completely negative for any findings of hypertension until 2005.  The more reliable evidence calls into question the accuracy of this reported history and makes it more likely that any symptoms associated with high blood pressure were not present prior to 2005.

As noted above, all of the Veteran's service treatment records associated with the claims file were normal with respect to hypertension.  Where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  Consistent with this fundamental evidentiary principle, it is expected that elevated blood pressure, whether considered hypertension for VA purposes or not, would have been documented by the various examiners during each clinical evaluation in some manner if found in the course of such a regularly conducted activity.  Since they do not, the Veteran's service treatment records and periodic examinations must be accepted as the credible and accurate account of "normal" blood pressure during service and at service separation.  Accordingly, evidence of absence in the service treatment records and the post-service treatment records provides affirmative evidence tending to make it more likely that hypertension was not continuous after service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011). 

By inference, the condition is also not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  See 38 C.F.R. § 3.307(a) (2013).  

For these reasons, the evidentiary record does not provide a credible basis for establishing service connection on the basis of either chronic disease or continuity of symptomatology under 3.303(b), or on a presumptive basis under 3.307(a)(3).  

The Veteran himself has also offered his own opinion indicating that his currently diagnosed hypertension manifested during active duty service.  He has not established that he has any degree of competency in medical matters.  Accordingly, he is offering his own opinion as a lay person.  Since he has not demonstrated any experience, skill, or training that would allow him to identify and distinguish between different potential causes of hypertension, he is not competent to offer an etiology opinion addressing the specific question of causation at issue here.  His opinion must be accorded no probative value on this question.  See Jandreau, 492 F.3d 1376-77.

In sum, the evidentiary record is not in relative equipoise as to the material issue in dispute.  Although hypertension is demonstrated, there is no evidence that it manifested during active duty service and the most probative evidence of record makes it unlikely that there is a nexus to service, even considering several alternative bases, including chronicity and continuity.  The evidentiary record does not raise a reasonable doubt to be resolved in the Veteran's favor on the nexus requirement, which is the material issue in dispute in this case.  Therefore, the claim must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The benefit-of-the-doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The claim concerning entitlement to an initial compensable disability rating for PFB must be remanded for the preparation of an SOC.  See the October 2010 substantive appeal; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Additionally, as there is insufficient evidence to adjudicate the claim for an acquired psychiatric disorder, it is remanded to afford the Veteran an examination.
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative an SOC on the issue of entitlement to an initial compensable rating for PFB.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorder.  The claims file, as well as any electronic records, should be made available to and be reviewed by the examiner in conjunction with the examination. 

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders in accordance with the DSM-IV.  The examiner should then provide detailed responses to the following questions: 

(a) Does the Veteran meet the DSM-IV criteria for PTSD?  If so, then state whether that diagnosis is predicated, in whole or in part, upon one or more in-service stressors, to specifically include the Veteran's having witnessed his platoon sergeant sustain a  significant injury during an exercise involving a grenade simulator at Ft. Stewart, Georgia.

(b) If PTSD is not diagnosed under the DSM-IV, explain why the criteria for such a diagnosis are not met.

(c) Is it at least as likely as not (50 percent probability or greater) that PTSD, or any other diagnosed psychiatric disorder currently present, is causally related to the Veteran's period of active duty service?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the issue remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, return the case to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


